         Case 1:18-cv-06093-JPO Document 44 Filed 10/30/18 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


THE BANK OF NEW YORK MELLON,
LONDON BRANCH, as Indenture Trustee
under the Indenture dated as of April 30,
2007,
                                                              18-cv-06093 (JPO)
               Interpleader Plaintiff,

        - against -

CART 1, LTD., as Issuer; DEUTSCHE BANK
AG FRANKFURT, as Swap Counterparty; and
CRC CREDIT FUND, LTD.,

               Interpleader Defendants.


           NOTICE OF INTERPLEADER AND CROSSCLAIM DEFENDANT
                 DEUTSCHE BANK A G's MOTION TO DISMISS

               PLEASE TAKE NOTICE that, upon the accompanying Memorandum of Law in

Support oflnterpleader and Crossclaim Defendant Deutsche Bank AG's Motion to Dismiss the

Amended Crossclaims of CRC Credit Fund, Ltd. ("CRC"), the Declaration of Sheila C. Ramesh,

including all the exhibits thereto, and all the prior papers and proceedings heretofore had herein,

Deutsche Bank AG will move this Court before the Honorable Judge J. Paul Oetken, United

States District Judge for the Southern District of New York, 40 Foley Square, New York, New

York, at a date and time to be determined by this Court, for an order dismissing CRC's

Crossclaims pursuant to Federal Rule of Civil Procedure Rule 12(b)(6). Deutsche Bank AG

respectfully requests oral argument on this motion.
         Case 1:18-cv-06093-JPO Document 44 Filed 10/30/18 Page 2 of 2




Dated:   October 30, 2018
         New York, New York

                                 CAHILL GORDON & REINDEL LLP


                                 By:         LC,~
                                             David G. Januszewski
                                             Sheila C. Ramesh
                                             Stephen C. Behymer
                                             80 Pine Street
                                             New York, New York 10005
                                             (212) 701-3000

                                 Attorneys for Interpleader and Crossclaim Defendant
                                 Deutsche Bank AG




                                       -2-
